Opinion issued April 25, 2002



In The
Court of Appeals
For The
First District of Texas

_______________

NO. 01-01-01109-CV
_______________

GLORIA TREVINO TURNER,  Appellant

V.

ASHFORD HOLLOW COMMUNITY IMPROVEMENT ASSOCIATION, INC.,  Appellee

 

On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 731,174 
 

O P I N I O N
	This is an appeal from a judgment signed on September 13, 2000.  A motion
for new trial was timely filed on October 4, 2000; however, appellant filed her notice
of appeal on November 13, 2001, (1) 335 days late.  See Tex. R. App. P. 26.1(a)(1), 26.3. 
	The timely filing of a notice of appeal is a jurisdictional prerequisite to appeal. 
See McCaskell v. The Methodist Hosp., 856 S.W.2d 519, 521 (Tex. App.-Houston
[1st Dist.] 1993, no writ); see also Tex. R. App. P. 2.  On February 21, 2002, the
Court issued an order stating that unless, within 30 days of the date of the order,
appellant requested and paid for, and the trial court filed, a supplemental clerk's
record demonstrating that the notice of appeal had been timely filed from a final
judgment or appealable interlocutory order, the appeal will be dismissed for want of
jurisdiction.
	No supplemental clerk's record has been filed, and the trial court clerk advises
that none has been requested or paid for.  Appellant has not responded to this Court's
order of February 21, 2002.
	Accordingly, the appeal is dismissed for want of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Taft and Radack.
Do not publish.  Tex. R. App. P. 47.
1. 	Although the notice of appeal was filed in the trial court clerk's office, 
the appeal does not appear to be directed to a court of appeals of the state of Texas
but to the United States Supreme Court, the United States District Court for the
Southern District of Texas, and the United States Court of Appeals for the Fifth
Circuit.